 Case 19-30342       Doc 27   Filed 11/19/20 Entered 11/19/20 18:15:04                  Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                       )                BK No.:     19-30342
Sheldon A. Willis                            )
                                             )                Chapter: 13
                                             )
                                                              Honorable Timothy Barnes
                                             )
                                             )
              Debtor(s)                      )

                    Order Dismissing Case for Failure To Make Plan Payments

       The Court having heard the facts finds that the Debtor is in material default.

 IT IS HEREBY ORDERED: The case is dismissed for material default pursuant to 11 U.S.C. Section
1307[c][6].




                                                          Enter:


                                                                   Timothy A. Barnes
Dated: November 19, 2020                                           United States Bankruptcy Judge

 Prepared by counsel of Movant:
 Office of the Chapter 13 Trustee
 Marilyn O. Marshall
 Suite 800
 224 South Michigan Avenue
 Chicago, IL 60604-2500
 (312) 431-1300
